Citation Nr: 1119108	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a cervical strain with radiation into the right paraspinous musculature and, if so, whether service connection is warranted.  
.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for posttraumatic stress disorder (PTSD) with secondary major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2011.  A transcript is of record.

The issue of service connection for a cervical strain with radiation into the right paraspinous musculature, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In a July 2004 decision, the RO denied service connection for a cervical strain with radiation into the right paraspinous musculature, and it became final.

2.  The evidence added to the record since the July 2004 RO decision bears directly and substantially upon the issue of service connection for a cervical strain with radiation into the right paraspinous musculature.  In addition, it raises a reasonable possibility of substantiating the claim, and is, by itself or in conjunction with evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of this issue, warranting reopening of the previously denied claim.

3.  In a July 2004 decision, the RO denied service connection for PTSD with secondary major depressive disorder, and it became final.

4.  Evidence received since the July 2004 RO decision does not bear directly and substantially upon the issue of service connection for PTSD with secondary major depressive disorder.  In addition, it does not raise a reasonable possibility of substantiating the claim and does not, by itself or in conjunction with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2004 decision, wherein the RO denied service connection for a cervical strain with radiation into the right paraspinous musculature, is new and material; thus, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  Evidence received since the July 2004 decision, wherein the RO denied service connection for PTSD with secondary major depressive disorder, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In July 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2007 rating decision, February 2008 SOC, and May 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the July 2006 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the July 2008 letters to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A July 2004 rating decision denied service connection for a cervical strain with radiation into the right paraspinous musculature and for PTSD.  The Veteran did not appeal that rating action, and it therefore became final.  In June 2006 the Veteran filed a request to reopen his claims for these issues.

A.  Cervical Strain with Radiation into the
Right Paraspinous Musculature

Summarizing the evidence of record at the time of the July 2004 rating decision, the Veteran's service treatment records (STRs) show that in August 1983 he complained of a sore neck due to hitting his head on the bottom of the ocean.  On examination there was tenderness to palpation, no bony abnormalities, and some muscle contractions were noted.  He was within normal limits neurologically, and X-rays were negative pending a radiologist report.  He was diagnosed with a cervical strain.  On his discharge examination, which was the same day, the Veteran was noted to have a decreased range of motion to the neck secondary to muscle spasms of the neck extensors.  At treatment the following week it was noted that he had been treated with Norgesic and a cervical collar.  The Veteran reported much improvement but said that he was still unable to perform any rapid head movements.  There was no numbness or weakness of the upper extremities.  On examination, the pain was primarily on the left rotation and he was within normal limits neurologically.  The Veteran was to discontinue medications and continue to wear a cervical collar.  The following week the Veteran reported that he no longer had pain, and the assessment was that the neck strain was resolved.  There was full muscle strength and a neurological examination was normal.   

The Veteran underwent a VA cervical examination in July 2004.  He reported that he suffered a strain-type injury to the neck while swimming off of the coast of North Carolina.  He said that over the years he had developed a pattern of chronic pain that occurred about three days a week.  Typically it lasted all day when it occurred, and it was worse in cold weather.  Sleeping wrong or sitting at a computer for more than an hour increased the pain.  There was some pain that radiated down to the right trapezius muscle.  He denied severe flares, weakness, fatigability, or incoordination.  He estimated that he lost 40 degrees in rotation movement with repetitive use, and he missed a few days of work a week due to pain.

On examination the Veteran had localized the pain around C6-C7 and into the right paraspinous musculature area.  There was slight tenderness to palpation, and the examiner could not detect any discrete spasms.  Flexion was to 45 degrees with pain around C7 radiating to the right.  Extension was to 45 degrees with pain.  Left lateral bending was to 20 degrees with pain on the right and right lateral bending was to 20 degrees with pain.  The Veteran could rotate his head to the left about 75 degrees with mild discomfort on the right.  When asked to turn his head to the right, there was significant pain at 20 degrees.  Strength, sensation, and reflexes in both upper arms were normal, and there was a good range of motion on the right shoulder without pain.  There was an increased degree of pain on the right when resistance was applied, and there was no weakness, fatigability or incoordination on examination.  The examiner diagnosed cervical strain with radiation into the right paraspinous musculature.  By the Veteran's stated history it dated back to active duty.  There was chronic pain and marked limitation in bilateral lateral pending and in rotation to the right.  X-rays showed degenerative disc disease at C4-5.  The examiner estimated that the Veteran lost 40 degrees range of motion in rotation with repetitive motion, primarily from pain.

Regarding the evidence of record submitted in conjunction with the Veteran's request to reopen his claim, July 2006 VA physical therapy treatment records indicate that he had a lot of neck pain and had been told that he had a lot of arthritis in the cervical spine.  It was noted that cervical X-rays from 2004 showed moderate degenerative disc disease at C4-5 with facet degenerative joint disease.  The upper trapezius muscles were also tight bilaterally.  The Veteran was to use a cervical gel pack and air traction unit at home.  

The Veteran complained at May 2008 VA treatment of neck pain over the past two months with no history of recent trauma.  His neck was stiff in the mornings, and it was noted that he fell in service in 1983.  May 2008 X-rays from VA treatment showed degenerative disc disease at C4-5 with associated neural foraminal narrowing, right greater than the left. 

June 2008 VA physical therapy treatment notes indicate that the Veteran had a long history of neck pain without cervical radiculopathy.  He had been using a home traction unit for nine months with moderate success.  The Veteran rated the neck and upper trapezius/shoulder pain as a two to four out of ten in severity while at rest and a four through seven out of ten with prolonged physical activities, sitting, and overhead activities.  The pain was partially controlled with the use of home traction.  Lateral flexion and extension were decreased by 75 percent and rotation  and forward flexion were decreased by 50 percent.  Rotation was decreased more on the right than on the left.  The use of a TENS unit for the Veteran's cervical spine was discussed with him.  The assessment was chronic neck, upper trapezius, and shoulder pains with decreased range of motion secondary to degenerative disc disease and foraminal encroachment at C4-5.

The Veteran testified at the February 2011 hearing that he had injured his neck in May 1983 when he tripped on a rock during training on a North Carolina beach and went head first into the sand.  The Veteran indicated that he had X-rays two days later that showed compressed discs and that he wore a brace for a couple of months.  He said that he was not sure whether he was placed on a limited-duty profile, but said he did not have to go through physical training.  His job in service was to repair air traffic controller equipment, and did not involve a lot of lifting.  The symptoms continued after service and there was a limited range of motion.  He worked in electronics for ten years after service and now works in addiction counseling.  The Veteran further testified that he did not know that he could have treatment through VA for over 10 years after service, and that he did not have health insurance, and that he therefore did not have treatment during that period.

The Board views the evidence submitted since the July 2004 rating decision as being new and material because, when presumed credible, it contributes to a more complete picture of the origins of the Veteran's cervical strain with radiation into the right paraspinous musculature.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold"). 

B.  PTSD with Secondary Major Depressive Disorder

In addition to the law discussed above, service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  38 C.F.R. 3.304(f).  With respect to claims for service connection for PTSD based upon in-service personal assault, 38 C.F.R. § 3.304(f)(3) provides additional procedural safeguards and considerations which must be addressed prior to an adjudication of a claim.  The Board finds that the notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled by the RO by correspondence in June 2005.

Cases involving allegations of non-combat personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the appellant complains.  Therefore, evidence from sources other than the appellant's service records may be used to corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

The Court of Appeals for Veterans Claims has pointed out that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court has also held that these provisions of M21-1, which provide special evidentiary procedures for PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2008), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Summarizing the evidence of record at the time of the July 2004 rating decision, the STRs show that in February 1980 he had complaints of nervousness.  On a mental status examination the Veteran was within normal limits except for a shallow affect and low self esteem.  There was no clinical evidence of neurosis, psychosis, organic defect or disease noted.  Psychodiagnostic testing was indicative of repression and strong use of neurotic defense mechanism.  The Veteran was diagnosed with mixed personality disorder that existed prior to serving with inadequate and passive dependent features manifest in forgetful behavior.  He was to have psychotherapy for four sessions, and the STRs do not show any further treatment or related complaints.  Service personnel records indicate that the Veteran enlisted on September 22, 1979, and began his active service on September 26, 1979.

The post-service treatment records indicate that at VA treatment in November 2001 the Veteran reported that depression had been a lifelong problem for him and that he began using amphetamines at an early age because they helped him relax and be around other people.  In December 2001 he was diagnosed with amphetamine dependence, early full remission, cannabis dependence, early full remission, and attention deficit hyperactivity disorder, combined type (provisional diagnosis).

At April 2003 VA treatment the Veteran reported an incident in which his friend was being assaulted by their recruiting officer.  The Veteran pulled a kitchen knife on the recruiter, who disarmed and threatened him.  He said that in another incident he was threatened with a saber in his crotch by a drill instructor, who also physically assaulted him and mentally abused him over a period of time.  He described  experiencing nightmares once a month, flashbacks once a week, and emotional and physical symptoms.  The Veteran also avoided people, places and activities and thoughts and feelings about the trauma.  He had decreased interest in activities and was detached.  He had intense homicidal ideation that focused on one specific person but he denied any urgency to act on it.  Other symptoms were difficulty sleeping, irritability, difficulty with concentration, hypervigilance, and exaggerated startle response. 

At treatment in May 2003 the Veteran was diagnosed with PTSD and amphetamine dependence.  There had been modest to moderate improvement with treatment, and continued progress was expected with the recent increase in citalopram.  September 2003 VA treatment notes indicate that there were traumatic events outside of military service, such as his five year old son being kidnapped by the child's mother and the Veteran never seeing him again.

In a May 2004 statement, the Veteran wrote that, the day after he joined the Marines, he and a friend with whom he had enlisted met their recruiter to discuss the details of boot camp.  The three of them went to a bar to celebrate, and the recruiter later said that it would be safer for them to stay at his house instead of driving home.  The friend slept in a spare bedroom and the Veteran slept on a couch.  In the middle of the night the Veteran awoke to the sound of the recruiter talking down the hall, and he saw the recruiter standing naked over his friend and the friend asking him to go away.  The Veteran took a knife from the kitchen and confronted the recruiter, who pinned him to the ground and took the knife away.  The recruiter then rolled him over so he was face down, cut his clothes off with the knife, and sodomized him.  The Veteran said he never spoke of this incident until VA treatment in 2002.

The Veteran underwent a VA psychiatric examination in July 2004.  He reported that after the incident with the recruiter he had nightmares and difficulty getting along with others.  The Veteran said that shortly after leaving the military he started to abuse marijuana and speed, and he had serious problems with depression and nightmares.  He had never been married and said that he had difficulty dating.  The Veteran was working part time in a few fields and spent a great deal of time reading and on the computer.  He socialized in a singles group at church and visited with family.  He described symptoms which included flashbacks, difficulty sleeping, and losing his temper.

During that examination the Veteran was fully oriented and had no problems with memory.  There were no signs of any cognitive impairment.  The examination report states that the Veteran never abused alcohol, which is noted to be incorrect based on the record.  The examiner opined that the Veteran had all of the serious signs of PTSD, and he diagnosed the Veteran with PTSD and major depressive disorder, recurrent, secondary to PTSD. 

Regarding the evidence of record submitted in conjunction with the Veteran's request to reopen his previously denied claim, he wrote in a September 2006 statement that he had never had a normal life because of the incident with the recruiter and that he had never been able to have a relationship with a woman.  He had to take sleeping pills because of nightmares, and he had been unable to hold a job because some situations cause him to panic.  The Veteran said he had abused drugs in the past, but no longer did so.

The Veteran has continued having VA treatment.  P.K.B., M.D., a VA psychiatrist, wrote in February 2011 that the Veteran had been in treatment with him for three years for PTSD as a result of being sexually assaulted while serving on active duty.  The assault profoundly affected the Veteran's life and impaired social relationships and functioning.  The Veteran had been chronically shy and avoidant and had nightmares of the assault twice a week, intrusive recollections during the day, fear and anxiety that was worse at night, and a longstanding depressed mood.  Dr. B opined that the Veteran should be found to be service connected for PTSD based on military sexual trauma.

At the February 2011 hearing the Veteran described the sexual assault by his military recruiter and said that it occurred between when he signed his enlistment papers and actually began his active duty service.  

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for PTSD with secondary major depressive disorder.  Although the records submitted since the July 2004 rating decisions do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  

In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the request to reopen, demonstrate that the Veteran suffers from PTSD or other acquired psychiatric disorder as a result of an in-service incident or in-service aggravation.  By his own accounts, the sexual assault by the military recruiter which the Veteran has described occurred after the Veteran assigned his enlistment papers but before he began active military service.  Therefore, it cannot be found as having occurred during service.  Furthermore, none of the new evidence indicates that the Veteran was diagnosed with a psychiatric disorder related to the assault during service.  Therefore, the newly submitted evidence does not establish a missing element of the previously denied claim, and new and material evidence has not been submitted.  Cf. Shade, supra.

We recognize the sincerity of the arguments advanced by the Veteran that his PTSD with secondary major depressive disorder is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, PTSD with secondary major depressive disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for PTSD with secondary major depressive disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a cervical strain with radiation into the right paraspinous musculature is reopened and, to that extent only, the claim is granted. 

New and material evidence not having been submitted, the claim for service connection for PTSD with secondary major depressive disorder is denied.


REMAND

Reviewing the reopened claim for service connection for a cervical strain with radiation into the right paraspinous musculature on the merits, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his neck such as pain; this requires only personal knowledge because it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board finds that, although the Veteran is credible to testify as to his neck pain, his testimony regarding the injury is unfortunately not credible.  He testified in February 2011 that he injured his neck in May 1983 when he tripped on a rock during training on a North Carolina beach and fell head first into the sand.  However, the STRs do not show a May 1983 injury.  Instead, the STRs show that in August 1983 the Veteran complained of a sore neck due to hitting his head on the bottom of the ocean.  The Board further does not find the complaints of the Veteran having pain since service to be credible.  The STRs indicate that within a few weeks of the above injury he reported that he no longer had pain, and the medical assessment was that the neck strain was resolved.  There was full muscle strength, and a neurological examination was normal.  Therefore, the record indicates that the Veteran did not have cervical pain when he completed his active service.  While it is not clear from the record when after service the Veteran began to experience cervical pain, the record does not show that there has been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

There is no medical opinion of record regarding whether the Veteran's current cervical strain with radiation into the right paraspinous musculature had its origin or cause in service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c) (2009).  In deciding whether a VA medical examination should be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A nexus examination is needed in the present case to secure competent medical evidence as to the relative likelihood that the Veteran's current cervical disorder is related to his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any medical records relating to his cervical strain with radiation into the right paraspinous musculature, not already of record, or provide the identifying information and any necessary authorization to enable the RO to obtain such evidence on his behalf.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical strain with radiation into the right paraspinous musculature.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies and/or consultation(s) should be accomplished.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed cervical disorder is medically related to the Veteran's active service.  

a.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If the reviewer cannot answer any question in the case without resorting to speculation, the reviewer should so state, and explain why that is so.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a cervical strain with radiation into the right paraspinous musculature.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


